DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    141
    848
    media_image1.png
    Greyscale
(filing receipt dated 1/3/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to because of the following informalities:  in steps (I) and (II) in the claim, the word “Reacting” should be deleted and replaced by –reacting--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Step (II) recites a reactant of formula (III*).  This structure is indefinite because the bond between the phosphorus atom and the alkene is unclear (see Examiner modified structure below, with arrow pointing to said bond):

    PNG
    media_image2.png
    227
    232
    media_image2.png
    Greyscale
.  Is this a dashed bond?  If so, why?  Or is this supposed to be a solid, single, bond?  Based on the examples in the specification and structure (V*) later in the claim, it appears as if the latter interpretation is correct.  This structure should be corrected to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beerman (DE 2024250, published on 12/2/1971, of record in the IDS filed on 8/30/2021).
Regarding claims 1, 2, 9, and 13, Beerman teaches the following compound in Table II on p. 11: 
    PNG
    media_image3.png
    89
    307
    media_image3.png
    Greyscale
.  See entry 6.  This corresponds to a compound of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is methyl, an unsubstituted C1 alkyl, and the attachment to the nitrogen atom is -C12H25, an aliphatic saturated hydrocarbon residue which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of aliphatic residue and linker. Also see MPEP 2131.02. 

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US2010/0120719, published on 5/13/2010, of record in the IDS filed on 8/30/2021).
Regarding claims 1, 2, 9, 11, and 13, Yen teaches the following compound of formula 3-III: 
    PNG
    media_image4.png
    133
    129
    media_image4.png
    Greyscale
.  See [0061-0063].  This corresponds to a compound of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom is cyclohexyl, an aliphatic C6 cyclic alkyl residue which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of aliphatic residue and linker. Also see MPEP 2131.02.

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (“Synthesis of a Phosphonate-Linked Aminoglycoside-Coenzyme A Bisubstrate and Use in Mechanistic Studies of an Enzyme Involved in Aminoglycoside Resistance” Chem. Eur. J. 2009, 15, 2064-2070, of record in the IDS filed on 8/30/2021).
Regarding claims 1, 2, 9, 11, and 13, Gao teaches the following reaction:
    PNG
    media_image5.png
    143
    457
    media_image5.png
    Greyscale
. See Scheme 4 on p. 2067 and experimental details for the synthesis of both on p. 2069.  Compounds 17 and 20 correspond to compounds of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is methyl, an unsubstituted C1 alkyl, and the attachment to the nitrogen atom is an aminoglycoside, specifically protected (20) and unprotected paromamine (17), an aliphatic residue which contains a methylene group -CH2-, C1 alkyl group, substituted by the aminoglycoside (claim 11) and can be considered a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of the aliphatic residue and linker. Also see MPEP 2131.02.

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouviere (“Synthesis of potent and broad genotypically active NS5B HCV non-nucleoside inhibitors binding to the thumb domain allosteric site 2 of the viral polymerase”, Bioorg. Med. Chem. Lett. 26, 2016, p. 4536-4541, of record in the IDS filed on 8/30/2021).
Regarding claims 1, 2, 9, 11, and 13, Rouviere teaches the following compound: 
    PNG
    media_image6.png
    186
    497
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    36
    495
    media_image7.png
    Greyscale
.  See entry 9 in Table 2 on p. 4538.  This corresponds to a compound of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom is a heteroaromatic residue comprising a 5- and 6-membered heteroaromatic ring which can be a linker or a drug.  Also see p. 21, final two paragraphs of the specification, regarding the scope of residue, linker, and drug. Also see MPEP 2131.02.

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayshi (“Hydrogen-Transfer Alternating Copolymerization of P-Ethenyl-N-n-propylphosphonamidic Acid Ethyl Ester with Cyclic Phosphonites Involving Oxidation-Reduction Process”, Polymer Journal, 23, 1991, p. 1099-1104, of record in the IDS filed on 8/30/2021).
Regarding claims 1, 2, 9, 11, and 13, Kobayashi teaches the following compound: 

    PNG
    media_image8.png
    161
    205
    media_image8.png
    Greyscale
.  See Scheme on p. 1100 and experimental procedure for preparing compound 1 on the same page, first col.  This corresponds to a compound of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom is an n-propyl group, an aliphatic unsubstituted C3 alkyl group, which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of aliphatic residue and linker. Also see MPEP 2131.02.

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gubnitskaya (“Esters of N-substituted P-aminoethylphosphonic acid”, Zhurnal Obshchei Khimii, 59, 1989, p. 556-564, of record in the IDS filed on 11/7/2022 along with a machine translation).
Regarding claims 1, 2, 9, 11, and 13, Gubnitskaya teaches the following compounds of Formula III: 

    PNG
    media_image9.png
    125
    224
    media_image9.png
    Greyscale
.

    PNG
    media_image10.png
    196
    833
    media_image10.png
    Greyscale
  

    PNG
    media_image11.png
    157
    812
    media_image11.png
    Greyscale
See first Scheme on p. 558 and Table 3, last three entries, on p. 560.  These compounds correspond to compounds of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom (corresponding to variable R1 in Table 3 above) is a linear or branched butyl group, an aliphatic unsubstituted C4 alkyl residue or a trimethyl substituted phenyl aromatic residue, any of which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of residue and linker. Also see MPEP 2131.02.

Claim(s) 1, 2, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javed (“Modular Synthesis of Novel Macrocycles Bearing -Unsaturated Chemotypes through a Series of One-Pot, Sequential Protocols”, Chem. Eur. J., 4/5/2016, 22, p. 6755-6758).
Regarding claims 1, 2, 9, 11, and 13, Javed teaches the following compound: 

    PNG
    media_image12.png
    198
    129
    media_image12.png
    Greyscale
.  See Scheme 5 on p. 6757.  This corresponds to a compound of claimed formula (V) wherein X is CR3(R4) and R3 and R4 are hydrogen, the bond attached to X is a double bond, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom is an aliphatic residue, which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of aliphatic residue and linker. Also see MPEP 2131.02.

Claim(s) 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pudovik (“On the reaction of dialkyl arylphosphoramidites with chloroacetone”, Zhurnal Obshchei Khimii, 1976, 46, p. 227-229, of record in the IDS filed on 8/30/2021).
Regarding claims 14, 15, 18, and 19, Pudovik teaches the following compounds: 

    PNG
    media_image13.png
    230
    704
    media_image13.png
    Greyscale
.  See Table at the top of p. 228.  These compounds correspond to compounds of claimed formula (V*) wherein X is CR3(R4) and R3 and R4 are hydrogen, V is CH3, a C1 alkyl, R1 is ethyl, an unsubstituted C2 alkyl, and the attachment to the nitrogen atom is substituted or unsubstituted aromatic phenyl residue, which can be a linker.  Also see p. 21, final two paragraphs of the specification, regarding the scope of aliphatic residue and linker. Also see MPEP 2131.02.
Subject Matter free from the Prior Art
Claims 3-8, 10, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art compounds to the claimed compounds are those recited in the rejections above.  However, there does not appear to be any motivation to alter the prior art compounds to arrive at those claimed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the informalities recited above.  The closest prior art processes to the processes of claim 20 are those disclosed in the following references: i) Vallee (“Alkyne Phosphonites for Sequential Azide-Azide Couplings” Angew. Chem. Int. Ed. 52, 2013, p. 9504-9508, of record in the IDS filed on 8/30/2021) and ii) Ariyakumaran (“Direct Staudinger-Phosphonite Reaction Provides Methylphosphonamidates as Inhibitors of CE4 De-N-acetylases” ChemBioChem, 2015, 16, p. 1350-1356).  
Vallee and Ariyakumaran teach the production of phosphoramidates by reacting an azide (analogous to the compound of claimed formula (IV)) with a phosphonite (analogous to the compounds of claimed formulas (III) and (III*)).  See Schemes 3 and 4 and Figure 1 in Vallee on p. 9505-9507 and Scheme 4 on p. 1352 and experimental procedures for the preparation of compounds of formula 14 on p. 1354-1355 of Ariyakumaran.  However, the references do not teach or suggest modifying the claimed process to employ phosphonites of claimed formula (III) or formula (III*) to arrive at the claimed compounds of formula (V) and (V*) respectively.  Nor do the references teach that the phosphoramidation reaction can tolerate an alkene or alkyne group.  Yen, which teaches a compound of claimed formula (V), teaches that the compound is formed by reacting cyclohexylamine (3-II) with diethyl vinyl phosphonate (3-I) to arrive at the anticipatory compound.  See [0061-0063].  Nor do any of the references applied in the anticipation rejections above teach or suggest the use azides to produce the disclosed compounds.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622